Citation Nr: 0003948	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  97-32 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1989.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  Although the veteran did not submit a timely written 
substantive appeal, the Board will accept the testimony at 
his October 1997 RO hearing as a timely substantive appeal so 
that his appeal will not be denied on procedural grounds.


FINDING OF FACT

During a December 1988 ophthalmology consultation, an 
examiner suspected that the veteran had glaucoma because of a 
history of increased intraocular pressure.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
glaucoma is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that he was diagnosed with high 
intraocular pressure in both eyes while he was in active 
military service.  He has reported that he first began taking 
medication for glaucoma in November 1997 after he was 
positively diagnosed with the disease.

Service medical records show that the veteran was found to 
have ocular hypertension while he was in active service in 
November 1988.  He was referred for an ophthalmology consult 
in December 1988, at which time glaucoma was suspected due to 
a history of increased intraocular pressure.  Since the 
veteran's retirement from active military service, he has 
been examined numerous times because of the high pressure in 
his eyes.  The veteran testified during his October 1997 RO 
hearing that a military examiner told him to be checked for 
glaucoma frequently after his separation from active military 
service because he was at high risk for developing the 
disease.  A VA examination report dated in November 1997 
reflects that the veteran had early signs of open angle 
glaucoma.  Considering that report, in conjunction with the 
reports of high ocular pressure in November 1988 and December 
1988, the Board finds that the veteran has presented a well-
grounded claim of service connection for glaucoma.


ORDER

The veteran's claim of entitlement to service connection for 
glaucoma is well grounded.


REMAND

Because the veteran has presented a well-grounded claim for 
service connection for glaucoma, the VA has a duty to assist 
him in the development of that claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  The November 1997 medical note reflects that 
the veteran had early signs of POAG [Primary Open Angle 
Glaucoma].  A July 1998 VA medical note indicates that the 
veteran was suspected of having glaucoma because of his 
elevated intraocular pressure.  The record is currently 
unclear as to whether the veteran has glaucoma, or if he 
suffers from intraocular hypertension.  The core issue in 
this case is whether the veteran's glaucoma, if he in fact 
currently suffers from the disease, manifested itself while 
he was in service.  If the veteran's glaucoma did manifested 
itself at that time, he is entitled to service connection; 
however, if the elevated intraocular pressure in December 
1988 did not represent an early manifestation of glaucoma, 
the veteran is not entitled to service connection.  As stated 
above, the examiner who performed the ophthalmology consult 
in December 1988 suspected that the veteran had glaucoma at 
that time.  Thus, this case must be REMANDED to clarify the 
record as to whether the intraocular hypertension represented 
an early manifestation of glaucoma during the veteran's 
period of active service.  In light of these findings, the RO 
should perform the following development:

1.  The RO should afford the veteran a VA 
ophthalmology examination to determine 
conclusively whether he currently suffers 
from glaucoma.  All tests deemed 
appropriate should be performed, and the 
VA examiner should have the claims folder 
available before and at all times during 
the examination.  The examiner is also 
requested to ascertain whether the 
veteran's ocular hypertension in December 
1988 represented an early manifestation 
of glaucoma, and to associate an 
appropriate medical opinion with the 
claims file.

2.  After the above development is 
accomplished, the RO should readjudicate 
the issue of entitlement to service 
connection for glaucoma.  If the decision 
remains adverse to the veteran, the RO 
should issue a Supplemental Statement of 
the Case, and allow the veteran and his 
representative an appropriate amount of 
time to respond.  The case should then be 
returned to the Board for appellate 
consideration.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

